CRAWFORD, Judge
(concurring in the result):
I agree with the majority that “the President [has] the power to prescribe ‘modes of proof for courts-martial.” 48 MJ at 488. Service directives may grant even more rights to a defendant. United States v. Lopez, 35 MJ 35, 39 (CMA 1992). If such a directive has been promulgated, it would not preclude a Service Secretary from providing for the exclusionary sanction plus other sanctions, when there is a violation of that regulation. See, e.g., United States v. Manuel, 43 MJ 282, 288-89 (1995)(failure to follow Department of Defense directive as to preservation of urine samples led to exclusion of evidence); United States v. Dillard, 8 MJ 213 (CMA 1980)(failure to follow supplement to Army Regulation led to suppression of evidence); United States v. Holsworth, 7 MJ 184, 186 (CMA 1979).